 
Exhibit 10.12
 
 
VERTEX ENERGY, INC.
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made this 17th day of August
2012 (the “Execution Date”), to be effective as of the Effective Date as defined
below, between Vertex Energy, Inc., a Nevada corporation (the “Company”), and
John Strickland (“Employee”) (each of Company and Employee is referred to herein
as a “Party,” and collectively referred to herein as the “Parties”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to obtain the services of Employee, and Employee
desires to be employed by the Company upon the terms and conditions hereinafter
set forth.
 
NOW, THEREFORE, in consideration of the premises, the agreements herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as of August 17, 2012 (the “Effective
Date”) as follows:
 
ARTICLE I.
 
EMPLOYMENT; TERM; DUTIES
 
1.1.           Employment. Pursuant to the terms and conditions hereinafter set
forth, the Company hereby employs Employee, and Employee hereby accepts such
employment, as the Manager of Supply and Trading of the Company for a period of
five (5) years beginning on the Effective Date (the “Initial Term”); provided
that this Agreement shall automatically extend for additional one (1) year
periods (each renewal date being defined herein as an “Automatic Renewal Date”)
after the Initial Term (each an “Automatic Renewal Term”) in the event that
neither party provides the other written notice of their intent not to
automatically extend such Agreement at least sixty (60) days prior to such
Automatic Renewal Date. It is understood by the Company and Employee that
Employee shall perform duties from his home or at an office in Georgia.
 
1.2.           Duties and Responsibilities.  Employee, as Manager of the
Company’s Black Oil Division, shall perform such administrative, managerial and
Employee duties for the Company (i) as are prescribed by applicable job
specifications for an Employee of a public company the size and nature of the
Company specifically including but not limited to those enumerated in Exhibit A
attached, (ii) as may be prescribed by the Bylaws of the Company, and (iii) as
are customarily vested in and incidental to such position.
 
1.3.           Non-Competition.  For $10 and other good and valuable
consideration which Employee acknowledges the receipt and sufficiency of,
Employee agrees to devote substantially all of Employee’s business time, energy
and efforts to the business of the Company, and will use Employee’s best efforts
and abilities faithfully and diligently to promote the business interests of the
Company.  For so long as Employee is employed hereunder, and for a period of six
months following the last payment received by Employee from the Company
thereafter (the “Non-Compete Period”), Employee shall not, directly or
indirectly, either as an employee, employer, consultant, agent, investor,
principal, partner, stockholder (except as the holder of less than 1% of the
issued and outstanding stock of a publicly held corporation), corporate officer
or director, or in any other individual or representative capacity, engage or
participate in any business that is in competition in any manner whatsoever with
the business of the Company, as such business of the Company is now or hereafter
conducted.  The Employee confirms and acknowledges that the Non-Compete Period
and the terms and conditions set forth herein are fair and reasonable.  The
Company further confirms that it would not have agreed to the terms and
conditions of this Agreement if not for the Employee specifically agreeing to
the terms and conditions of this Section 1.3.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
1.4.           Covenants of Employee.
 
1.4.1           Best Efforts.  Employee shall devote his best efforts to the
business and affairs of the Company.  Employee shall perform his duties,
responsibilities and functions to the Company hereunder to the best of his
abilities in a diligent, trustworthy, professional and efficient manner and
shall comply, in all material respects, with all rules and regulations of the
Company (and special instructions of the Board, if any) and all other rules,
regulations, guides, handbooks, procedures and policies applicable to the
Company and its business in connection with his duties hereunder, including all
United States federal and state securities laws applicable to the Company.
 
1.4.2           Records.  Employee shall use his best efforts and skills to
truthfully, accurately, and promptly prepare, maintain, and preserve all records
and reports that the Company may, from time to time, request or require, fully
account for all money, records, equipment, materials, or other property
belonging to the Company of which he may have custody, and promptly pay and
deliver the same whenever he may be directed to do so by the Board.
 
1.4.3           Compliance.  Employee shall use his best efforts to cause the
Company to remain in compliance with all rules and regulations of the Securities
and Exchange Commission (“SEC”), and reporting requirements for publicly-traded
companies, including, without limitation, assist in the filing with the SEC of
all periodic reports the Company is required to file under the Exchange Act of
1934 (as amended, the “Exchange Act”).  Employee shall at all times comply, and
endeavor to cause the Company to comply, with the then-current good corporate
governance standards and practices as prescribed by the SEC, any exchange on
which the Company’s capital stock or other securities may be traded and any
other applicable governmental entity, agency or organization.  Notwithstanding
the foregoing or any other provision herein to the contrary, the Company agrees
and acknowledges that the Employee is not personally responsible for any filings
made with the SEC or any other governmental agency, and that such filings are
the ultimate responsibility of the Company’s CEO and CFO, who will be
responsible for signing any certifications relating thereto required by the
Sarbanes-Oxley Act.
 
ARTICLE II.
 
COMPENSATION AND OTHER BENEFITS
 
2.1.           Base Salary.  So long as this Agreement remains in effect, for
all services rendered by Employee hereunder and all covenants and conditions
undertaken by the Parties pursuant to this Agreement, the Company shall pay, and
Employee shall accept, as compensation, an annual base salary (“Base Salary”) of
$150,000.  The Base Salary shall be payable in regular installments in
accordance with the normal payroll practices of the Company, in effect from time
to time, but in any event no less frequently than on a monthly basis. For so
long as Employee is employed hereunder, beginning on the first anniversary of
the Effective Date, and on each anniversary thereafter, the Base Salary may be
increased as determined by the Compensation Committee of the Board (the
“Compensation Committee”), in its sole and absolute discretion.
 
2.2.           Options.  Effective as of the Execution Date of this Agreement
(the “Grant Date”), Employee has been granted options to acquire up to one
hundred fifty thousand (150,000) shares of the Company’s common stock (the
“Options”) pursuant to the stock option agreements attached hereto as Exhibit
B.  The specific terms of these Options shall  include: (i) Options to purchase
37,500 shares vesting on the execution date of this Agreement, and (ii) the
remaining Options to purchase 112,500 shares vesting at a rate of 1/3rd of such
remaining Options annually upon the expiration of each year that lapses from the
Grant Date (with options to purchase the first 37,500 shares vesting on August
17, 2013), assuming that Employee is employed by the Company as an Employee on
such dates; and provided further that the vesting of all granted and unvested
Options shall be fully accelerated in the event the Company is sold or has any
other change of control event (as defined in the option agreements), or in the
event Employee is terminated by the Company for any reason other than for Cause
as defined in Section 3.2.1 herein.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
2.3.           Bonus Compensation.  For each year this Agreement is in effect,
Employee will be eligible to earn a bonus in the sole discretion of the
Compensation Committee.
 
2.4.           Business Expenses.  So long as this Agreement is in effect, the
Company shall reimburse Employee for all reasonable, out-of-pocket business
expenses incurred in the performance of his duties hereunder consistent with the
Company’s policies and procedures, in effect from time to time, with respect to
travel, entertainment, communications, technology/equipment and other business
expenses customarily reimbursed to senior Employees of the Company in connection
with the performance of their duties on behalf of the Company.
 
2.5.           Vacation.  Employee will be entitled to 15 days of paid time-off
(PTO) per year. PTO days shall accrue beginning on the 1st of January for each
year during the term of this Agreement. Unused PTO days shall be determined in
accordance with the companies benefits and standard PTO guidelines.
 
2.6.           Other Benefits.  Employee shall be entitled to participate in the
Company’s employee stock option plan, life, health, accident, disability
insurance plans, pension plans and retirement plans, in effect from time to time
(including, without limitation, any incentive program or discretionary bonus
program of the Company which may be implemented in the future by the Board), to
the extent and on such terms and conditions as the Company customarily makes
such plans available to its similarly situated Employees.
 
2.7.           Withholding.  The Company may deduct from any compensation
payable to Employee (including payments made pursuant to this Section 2 or in
connection with the termination of employment pursuant to Article III of this
Agreement) amounts sufficient to cover Employee’s share of applicable federal,
state and/or local income tax withholding, social security payments, state
disability and other insurance premiums and payments.
 
ARTICLE III.
 
TERMINATION OF EMPLOYMENT
 
3.1.           Termination of Employment.  Employee’s employment pursuant to
this Agreement shall terminate on the earliest to occur of the following:
 
3.1.1           upon the death of Employee;
 
3.1.2           upon the delivery to Employee of written notice of termination
by the Company if Employee shall suffer a physical or mental disability which
renders Employee, in the reasonable judgment of the Compensation Committee,
unable to perform his duties and obligations under this Agreement for either 90
consecutive days or 180 days in any 12-month period;
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
3.1.3           upon the expiration of the Initial Term, unless a notice of
termination pursuant to Section 1.1 is not given by either party, in which case
upon the expiration of the first Automatic Renewal Term that such a notice of
termination is given with respect to either party (if any);
 
3.1.4           upon delivery to the Company of written notice of termination by
Employee for any reason other than for Good Reason;
 
3.1.5           upon delivery to Employee of written notice of termination by
the Company for Cause;
 
3.1.6           upon delivery of written notice of termination from Employee to
the Company for Good Reason, provided, however, prior to any such termination by
Employee pursuant to this Section 3.1.6, Employee shall have advised the Company
in writing within fifteen (15) days of the occurrence of any circumstances that
would constitute Good Reason, and the Company has not cured such circumstances
within 15 days following receipt of Employee’s written notice, with the
exception of only five (5) days written notice in the event the Company reduces
Employee’s salary without Employee’s Consent, or fails to pay Employee any
compensation due him; or
 
3.1.7            upon delivery to Employee of written notice of termination by
the Company without Cause.
 
3.2.         Certain Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:
 
3.2.1           “Cause” shall mean, in the context of a basis for termination by
the Company of Employee’s employment with the Company, that:
 
(i)               Employee materially breaches any obligation, duty, covenant or
agreement under this Agreement, which breach is not cured or corrected within
thirty (30) days of written notice thereof from the Company (except for breaches
of Article IV of this Agreement, which cannot be cured and for which the Company
need not give any opportunity to cure); or
 
(ii)               Employee commits any material act of misappropriation of
funds or embezzlement; or
 
(iii)              Employee commits any material act of fraud; or
 
(iv)             Employee is convicted of, or pleads guilty or nolo contendere
with respect to, theft, fraud, a crime involving moral turpitude, or a felony
under federal or applicable state law.
 
3.2.2            “Good Reason” shall mean, in the context of a basis for
termination by Employee of his employment with the Company (a) without
Employee’s consent, his position or duties are modified by the Company to such
an extent that his duties are no longer consistent with the position of Manager
of the Black Oil Division of the Company, (b) there has been a material breach
by the Company of a material term of this Agreement or Employee reasonably
believes that the Company is violating any law which would have a material
adverse effect on the Company’s operations and such violation continues uncured
following thirty (30) days after written notice of such violation or breach by
the Company, (c) Employee’s compensation as set forth hereunder is reduced
without Employee’s consent,  (d) Employee is forced by the Company to
permanently move more than thirty (30) miles from his current location, or (e)
the Company fails to pay to Employee any compensation due to him hereunder upon
five (5) days written notice from Employee informing the Company of such
failure.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.3.           “Termination Date” shall mean the date on which Employee’s
employment with the Company hereunder is terminated.
 
3.4.           Effect of Termination.  In the event that Employee’s employment
hereunder is terminated in accordance with the provisions of this Agreement,
Employee shall be entitled to the following:
 
3.4.1           If Employee’s employment is terminated pursuant to Sections
3.1.1 (death), 3.1.2 (disability), 3.1.3 (five-year anniversary or any
subsequent anniversary of an Automatic Renewal Term, with notice from either
party as provided above), 3.1.4 (without Cause by the Employee), or 3.1.5 (by
the Company for Cause), Employee shall be entitled to salary accrued through the
Termination Date, including but not limited to any Options which have vested as
of the Termination Date (exercisable for the period of time set forth in the
option agreements evidencing such Options),  and no other benefits other than as
required under the terms of employee benefit plans in which Employee was
participating as of Termination Date.
 
3.4.2           If Employee’s employment is terminated pursuant to Section 3.1.7
(without Cause by the Company) or by Employee pursuant to Section 3.1.6 (Good
Reason), Employee shall be entitled to salary accrued through the Termination
Date and to continue to receive salary at the rate in effect upon the
Termination Date of employment for six weeks after the Termination Date; payable
in accordance with the Company’s normal payroll practices and policies, as if
Employee’s employment had not terminated.  Any unvested Options held by Employee
shall immediately vest as of the Termination Date of this Agreement and be
exercisable for the period of time set forth in the option agreements evidencing
such Options.  Employee shall be entitled to no other post-employment benefits
except for benefits payable under applicable benefit plans in which Employee is
entitled to participate pursuant to Section 2.5 hereof through the Termination
Date, subject to and in accordance with the terms of such plans.
 
3.4.3           As a condition to Employee’s right to receive any benefits
pursuant to Section 3.4 of this Agreement, (A) Employee must execute and deliver
to the Company a written release in customary form and substance reasonably
satisfactory to the Company, of any and all claims against the Company and all
directors and officers of the Company with respect to all matters arising out of
Employee’s employment hereunder, or the termination thereof (other than claims
for entitlements under the terms of this Agreement or plans or programs of the
Company in which Employee has accrued a benefit); and (B) Employee must not
breach any of his covenants and agreements under Section 1.3 and Article IV of
this Agreement, which continue following the Termination Date.
 
3.4.4           Upon termination of Employee’s employment hereunder, or on
demand by the Company during the term of this Agreement, Employee will promptly
deliver to the Company, and will not keep in his possession, recreate or deliver
to anyone else, any and all Company property, as well as all devices and
equipment belonging to the Company (including computers, handheld electronic
devices, telephone equipment, and other electronic devices), Company credit
cards, records, data, notes, notebooks, reports, files, proposals, lists,
correspondence, specifications, drawings blueprints, sketches, materials,
photographs, charts, all documents and property, and reproductions of any of the
aforementioned items that were developed by Employee pursuant to his employment
with the Company, obtained by Employee in connection with his employment with
the Company, or otherwise belonging to the Company, its successors or assigns,
including, without limitation, those records maintained pursuant to this
Agreement.
 
3.4.5           Employee also agrees to keep the Company advised of his home and
business address for a period of twelve (12) months after termination of
Employee’s employment hereunder, so that the Company can contact Employee
regarding his continuing obligations provided by this Agreement.  In the event
that Employee’s employment hereunder is terminated, Employee agrees to grant
consent to notification by the Company to Employee’s new employer about his
obligations under this Agreement.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
3.5.           Consulting.  During the period that Employee is receiving
payments pursuant to subsection 3.4.2 above, Employee shall be available,
subject to his other reasonable commitments or obligations made or incurred in
mitigation of the termination of his employment, by telephone, email or fax, as
a consultant to the Company, without further compensation, to consult with its
officers and directors regarding projects and/or tasks as defined by the Board.
 
ARTICLE IV.
 
INVENTIONS; CONFIDENTIAL/TRADE SECRET INFORMATION AND RESTRICTIVE COVENANTS
 
4.1.           Inventions.  All processes, technologies and inventions relating
to the business of the Company (collectively, “Inventions”), including new
contributions, improvements, ideas, discoveries, trademarks and trade names,
conceived, developed, invented, made or found by Employee, alone or with others,
during his employment by the Company, whether or not patentable and whether or
not conceived, developed, invented, made or found on the Company’s time or with
the use of the Company’s facilities or materials, shall be the property of the
Company and shall be promptly and fully disclosed by Employee to the
Company.  Employee shall perform all necessary acts (including, without
limitation, executing and delivering any confirmatory assignments, documents or
instruments requested by the Company) to assign or otherwise to vest title to
any such Inventions in the Company and to enable the Company, at its sole
expense, to secure and maintain domestic and/or foreign patents or any other
rights for such Inventions.
 
4.2.           Confidential/Trade Secret Information/Non-Disclosure.
 
4.2.1   Confidential/Trade Secret Information Defined.  During the course of
Employee’s employment, Employee will have access to various Confidential/Trade
Secret Information of the Company and information developed for the
Company.  For purposes of this Agreement, the term “Confidential/Trade Secret
Information” is information that is not generally known to the public and, as a
result, is of economic benefit to the Company in the conduct of its business,
and the business of the Company’s subsidiaries.  Employee and the Company agree
that the term “Confidential/Trade Secret Information” includes but is not
limited to all information developed or obtained by the Company, including its
affiliates, and predecessors, and comprising the following items, whether or not
such items have been reduced to tangible form (e.g., physical writing, computer
hard drive, e-mail, disk, tape, etc.):  all methods, techniques, processes,
ideas, research and development, product designs, engineering designs, plans,
models, production plans, business plans, add-on features, trade names, service
marks, slogans, forms, pricing structures, menus, business forms, marketing
programs and plans, layouts and designs, financial structures, operational
methods and tactics, cost information, the identity of and/or contractual
arrangements with suppliers and/or vendors, accounting procedures, and any
document, record or other information of the Company relating to the
above.  Confidential/Trade Secret Information includes not only information
directly belonging to the Company which existed before the date of this
Agreement, but also information developed by Employee for the Company, including
its subsidiaries, affiliates and predecessors, during the term of Employee’s
employment with the Company.  Confidential/Trade Secret Information does not
include any information which (a) was in the lawful and unrestricted possession
of Employee prior to its disclosure to Employee by the Company, its
subsidiaries, affiliates or predecessors, (b) is or becomes generally available
to the public by lawful acts other than those of Employee after receiving it, or
(c) has been received lawfully and in good faith by Employee from a third party
who is not and has never been an Employee of the Company, its subsidiaries,
affiliates or predecessors, and who did not derive it from the Company, its
subsidiaries, affiliates or predecessors.
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.2.2        Restriction on Use of Confidential/Trade Secret
Information.  Employee agrees that his use of Confidential/Trade Secret
Information is subject to the following restrictions for an indefinite period of
time so long as the Confidential/Trade Secret Information has not become
generally known to the public:
 
(i)            Non-Disclosure.  Employee agrees that he will not publish or
disclose, or allow to be published or disclosed, Confidential/Trade Secret
Information to any person without the prior written authorization of the Company
unless pursuant to or in connection with Employee’s job duties to the Company
under this Agreement; and
 
(ii)           Non-Removal/Surrender.  Employee agrees that he will not remove
any Confidential/Trade Secret Information from the offices of the Company or the
premises of any facility in which the Company is performing services, except
pursuant to his duties under this Agreement.  Employee further agrees that he
shall surrender to the Company all documents and materials in his possession or
control which contain Confidential/Trade Secret Information and which are the
property of the Company upon the termination of his employment with the Company,
and that he shall not thereafter retain any copies of any such materials.
 
4.2.3        Prohibition Against Unfair Competition/ Non-Solicitation of
Customers.  Employee agrees that at no time after his employment with the
Company will he engage in competition with the Company while making any use of
the Confidential/Trade Secret Information, or otherwise exploit or make use of
the Confidential/Trade Secret Information. Employee agrees that during the
twelve-month period following the Termination Date, he will not directly or
indirectly accept or solicit, in any capacity, the business of any customer of
the Company with whom Employee worked or otherwise had access to the
Confidential/Trade Secret Information pertaining to the Company’s business with
such customer during the last year of Employee’s employment with the Company, or
solicit, directly or indirectly, or encourage any of the Company’s customers or
suppliers to terminate their business relationship with the Company, or
otherwise interfere with such business relationships.
 
4.3.           Non-Solicitation of Employees.  Employee agrees that during the
twelve-month period following the Termination Date, he shall not, directly or
indirectly, solicit or otherwise encourage any employees of the Company to leave
the employ of the Company, or solicit, directly or indirectly, any of the
Company’s employees for employment.
 
4.4.           Non-Solicitation During Employment.  During his employment with
the Company, Employee shall not: (a) interfere with the Company’s business
relationship with its customers or suppliers, (b) solicit, directly or
indirectly, or otherwise encourage any of the Company’s customers or suppliers
to terminate their business relationship with the Company, or (c) solicit,
directly or indirectly, or otherwise encourage any employees of the Company to
leave the employ of the Company, or solicit any of the Company’s employees for
employment.
 
4.5.           Conflict of Interest.  During Employee’s employment with the
Company, Employee must not knowingly engage in any work, paid or unpaid, that
creates an actual conflict of interest with the Company.  If the Company or the
Employee have any question as to the actual or apparent potential for a conflict
of interest, either shall raise the issue formally to the other, and if
appropriate and necessary the issue shall be put to the Related Party
Transaction Committee of the Company and/or Board of Directors for consideration
and approval or non-approval, which approval or non-approval the Employee agrees
shall be binding on the Employee.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.6.           Breach of Provisions.  If Employee materially breaches any of the
provisions of this Article IV, or in the event that any such breach is
threatened by Employee, in addition to and without limiting or waiving any other
remedies available to the Company at law or in equity, the Company shall be
entitled to immediate injunctive relief in any court, domestic or foreign,
having the capacity to grant such relief, to restrain any such breach or
threatened breach and to enforce the provisions of this Article IV.
 
4.7.           Reasonable Restrictions.  The Parties acknowledge that the
foregoing restrictions, as well as the duration and the territorial scope
thereof as set forth in this Article IV, are under all of the circumstances
reasonable and necessary for the protection of the Company and its business.
 
4.8.           Specific Performance.  Employee acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Sections 1.3, 4.2, 4.3 or 4.4 hereof would be inadequate and, in
recognition of this fact, Employee agrees that, in the event of such a breach or
threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available.
 
ARTICLE V.
 
ARBITRATION
 
5.1.           Scope.  To the fullest extent permitted by law, Employee and the
Company agree to the binding arbitration of any and all controversies, claims or
disputes between them arising out of or in any way related to this Agreement,
the employment relationship between the Company and Employee and any disputes
upon termination of employment, including but not limited to breach of contract,
tort, discrimination, harassment, wrongful termination, demotion, discipline,
failure to accommodate, family and medical leave, compensation or benefits
claims, constitutional claims; and any claims for violation of any local, state
or federal law, statute, regulation or ordinance or common law.  For the purpose
of this agreement to arbitrate, references to “Company” include all subsidiaries
or related entities and their respective Employees, supervisors, officers,
directors, agents, pension or benefit plans, pension or benefit plan sponsors,
fiduciaries, administrators, affiliates and all successors and assigns of any of
them, and this agreement to arbitrate shall apply to them to the extent
Employee’s claims arise out of or relate to their actions on behalf of the
Company.
 
5.2.           Arbitration Procedure.  To commence any such arbitration
proceeding, the party commencing the arbitration must provide the other party
with written notice of any and all claims forming the basis of such right in
sufficient detail to inform the other party of the substance of such claims.  In
no event shall this notice for arbitration be made after the date when
institution of legal or equitable proceedings based on such claims would be
barred by the applicable statute of limitations.  The arbitration will be
conducted in a neutral location, by a single neutral arbitrator and in
accordance with the then-current rules for resolution of employment disputes of
the American Arbitration Association (“AAA”).  The Arbitrator and location are
to be selected by the mutual agreement of the Parties.  If the Parties cannot
agree, the Superior Court will select the arbitrator.  The parties are entitled
to representation by an attorney or other representative of their choosing.  The
arbitrator shall have the power to enter any award that could be entered by a
judge of the trial court of the presiding State, and only such power, and shall
follow the law.  The award shall be binding and the Parties agree to abide by
and perform any award rendered by the arbitrator.  The arbitrator shall issue
the award in writing and therein state the essential findings and conclusions on
which the award is based.  Judgment on the award may be entered in any court
having jurisdiction thereof.  Each Party in the arbitration hearing shall bear
its own costs of the arbitration filing and hearing fees and the losing Party
shall bear the cost of the arbitrator.
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE VI.
 
MISCELLANEOUS
 
6.1.           Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective legal
representatives, heirs, successors and assigns.  Employee may not assign any of
his rights or obligations under this Agreement.  The Company may assign its
rights and obligations under this Agreement to any successor entity with the
written agreement of the Employee, which shall not be unreasonably withheld,
conditioned or delayed.
 
6.2.           Notices.  Any notice provided for herein shall be in writing and
shall be deemed to have been given or made (a) when personally delivered or (b)
when sent by telecopier and confirmed within 48 hours by letter mailed or
delivered to the party to be notified at its or his address set forth herein; or
three (3) days after being sent by registered or certified mail, return receipt
requested (or by equivalent currier with delivery documentation such as FEDEX or
UPS) to the address of the other party set forth or to such other address as may
be specified by notice given in accordance with this section 6.2:
 


If to the Company:
Vertex Energy, Inc.
1331 Gemini , Suite 250
Houston, Texas 77058
Telephone:       866-660-8156
Facsimile:          281-754-4185
Attention:         Benjamin P. Cowart
 



If to the Employee:
John Strickland
__________________
__________________
 
Telephone:   _____________
Facsimile:      ____________
Attention:     John Strickland
 



6.3.           Severability.  If any provision of this Agreement, or portion
thereof, shall be held invalid or unenforceable by a court of competent
jurisdiction, such invalidity or unenforceability shall attach only to such
provision or portion thereof, and shall not in any manner affect or render
invalid or unenforceable any other provision of this Agreement or portion
thereof, and this Agreement shall be carried out as if any such invalid or
unenforceable provision or portion thereof were not contained herein.  In
addition, any such invalid or unenforceable provision or portion thereof shall
be deemed, without further action on the part of the parties hereto, modified,
amended or limited to the extent necessary to render the same valid and
enforceable.
 
6.4.           Waiver.  No waiver by a Party of a breach or default hereunder by
the other party shall be considered valid, unless expressed in a writing signed
by such first party, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or any other nature.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
6.5.           Entire Agreement.  This Agreement, including the Exhibits hereto,
sets forth the entire agreement between the Parties with respect to the subject
matter hereof, and supersedes any and all prior agreements between the Company
and Employee, whether written or oral, relating to any or all matters covered by
and contained or otherwise dealt with in this Agreement.  This Agreement does
not constitute a commitment of the Company with regard to Employee’s employment,
express or implied, other than to the extent expressly provided for herein.
 
6.6.           Amendment.  No modification, change or amendment of this
Agreement or any of its provisions shall be valid, unless in writing signed by
the Parties and approved by the Compensation Committee.
 
6.7.           Authority.  The Parties each represent and warrant that it/he has
the power, authority and right to enter into this Agreement and to carry out and
perform the terms, covenants and conditions hereof.
 
6.8.           Attorneys’ Fees.  If either party hereto commences an arbitration
or other action against the other party to enforce any of the terms hereof or
because of the breach by such other party of any of the terms hereof, the
prevailing party shall be entitled, in addition to any other relief granted, to
all actual out-of-pocket costs and expenses incurred by such prevailing party in
connection with such action, including, without limitation, all reasonable
attorneys’ fees, and a right to such costs and expenses shall be deemed to have
accrued upon the commencement of such action and shall be enforceable whether or
not such action is prosecuted to judgment.
 
6.9.           Captions.  The captions, headings and titles of the sections of
this Agreement are inserted merely for convenience and ease of reference and
shall not affect or modify the meaning of any of the terms, covenants or
conditions of this Agreement.
 
6.10.         Governing Law.  This Agreement, and all of the rights and
obligations of the Parties in connection with the employment relationship
established hereby, shall be governed by and construed in accordance with the
substantive laws of the State of Texas without giving effect to principles
relating to conflicts of law.
 
6.11.         Survival.  The termination of Employee’s employment with the
Company pursuant to the provisions of this Agreement shall not affect Employee’s
obligations to the Company hereunder which by the nature thereof are intended to
survive any such termination, including, without limitation, Employee’s
obligations under Section 1.3 and Article IV of this Agreement.
 
 
 
 [Signature page follows]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written to be effective as of the Effective Date.
 


“COMPANY”
VERTEX ENERGY, INC.,
a Nevada corporation
 
 
By: /s/ Benamin P. Cowart      
Name: Benjamin P. Cowart
Title:
 
 
 
“EMPLOYEE”
/s/ John Strickland                   
John Strickland
 
 
 

 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
 
1.
Employee shall report to the Chief Operating Officer of the Company and work
closely with the management team.

 
 
2.
Employee shall serve as Manager of the Black Oil Division.

 
 
3.
Employee will develop and expand the Company’s Black Oil Division

 
 
4.
Operations

 
 
a.
Responsible for the effective operational management of the Company’s Black Oil
Division including full responsibility for its profit and loss statement.

 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
 
 


 

